Case 1:19-cv-00269-JAO-RT Document 65 Filed 09/27/19 Page 1 of 8             PageID #: 417



                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


  SANDRA L. DEMORUELLE,                         CIV. NO. 19-00269 JAO-RT

                      Plaintiff,

        vs.                                     RULE 16 SCHEDULING ORDER

  WILLIAM A. KUCHARSKI, et al.,

                      Defendants.


                           RULE 16 SCHEDULING ORDER

        Pursuant to Fed. R. Civ. P. 16 and LR 16.2, a scheduling conference was held on

  September 27, 2019, before the Honorable Rom A. Trader, United States Magistrate

  Judge. Appearing at the conference were Sandra L. Demoruelle, Plaintiff Pro Se, and

  Devin K. Horowitz (by phone) on behalf of Defendants.

        Pursuant to Fed. R. Civ. P. 16(e) and LR 16.3, the Court enters this scheduling

  conference order:

  TRIAL AND PRETRIAL CONFERENCE SCHEDULING:

  1.    NON-JURY trial in this matter will commence before the Honorable Jill A.

  Otake, United States District Judge on September 28, 2020 (Monday), at 9:00 a.m.

  2.    A final pretrial conference shall be held on August 18, 2020, at 9:00 a.m. before

  the Honorable Rom A. Trader, United States Magistrate Judge.

  3.    (RESERVED)
Case 1:19-cv-00269-JAO-RT Document 65 Filed 09/27/19 Page 2 of 8                PageID #: 418



  4.     Pursuant to LR 16.4, each party herein shall serve and file a separate final

  pretrial statement by August 11, 2020.

  MOTIONS:

  5.     All motions to join additional parties or to amend the pleadings shall be filed by

  February 28, 2020.

  6.     Other non-dispositive motions, except for motions in limine and discovery

  motions, shall be filed by July 1, 2020.

  7.     Dispositive motions shall be filed by April 29, 2020.

  8.     Motions in limine shall be filed by September 8, 2020.

  Any opposition memorandum to a motion in limine shall be filed by

  September 15, 2020.

  DISCOVERY:

  9.     Unless and until otherwise ordered by the Court, the parties shall follow the

  discovery plan agreed to by the parties herein pursuant to Fed. R. Civ. P. 26(f).

  10.    (RESERVED)

  11.    Pursuant to Fed. R. Civ. P. 26(a)(2), each party shall disclose to each other party

  the identity and written report of any person who may be used at trial to present expert

  evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence. The

  disclosures pursuant to this paragraph shall be according to the following schedule:

         a.     All plaintiffs shall comply by March 30, 2020.

         b.     All defendants shall comply by April 29, 2020.




                                              2
Case 1:19-cv-00269-JAO-RT Document 65 Filed 09/27/19 Page 3 of 8               PageID #: 419



  Disclosure of the identity and written report of any person who may be called solely to

  contradict or rebut the evidence of a witness identified by another party pursuant to

  subparagraphs a and b hereinabove shall occur within thirty (30) days after the

  disclosure by the other party.

  12.    Pursuant to Fed. R. Civ. P. 16(b)(3) and LR 16.2(a)(6), the discovery deadline

  shall be July 31, 2020. Unless otherwise permitted by the Court, all discovery pursuant

  to Federal Rules of Civil Procedure, Rules 26 through 37 inclusive must be completed

  by the discovery deadline. Unless otherwise permitted by the Court, all discovery

  motions and conferences made or requested pursuant to Federal Rules of Civil

  Procedure, Rules 26 through 37 inclusive of LR 26.1, 26.2 37.1 shall be heard no later

  than thirty (30) days prior to the discovery deadline.

  SETTLEMENT:

  13.    A settlement conference shall be held on July 1, 2020, at 10:00 a.m. before the

  Honorable Rom A. Trader, United States Magistrate Judge.

  14.    Each party shall deliver to the presiding Magistrate Judge a confidential

  settlement conference statement by June 24, 2020. The parties are directed to LR

  16.5(b) for the requirements of the confidential settlement conference statement.

  15.    The parties shall exchange written settlement offers and meet and confer to

  discuss settlement before the date on which settlement conference statements are due.

  TRIAL SUBMISSIONS:

  16.    (RESERVED)

  17.    (RESERVED)


                                              3
Case 1:19-cv-00269-JAO-RT Document 65 Filed 09/27/19 Page 4 of 8                   PageID #: 420



  18.      (RESERVED)

  19.      (RESERVED)

  20.      (RESERVED)

           WITNESSES:

  21.      By September 8, 2020, each party shall serve and file a final comprehensive

  witness list indicating the identity of each witness that the party will call at trial and

  describing concisely the substance of the testimony to be given and the estimated time

  required for the testimony of the witness on direct examination.

  22.      The parties shall make arrangements to schedule the attendance of witnesses at

  trial so that the case can proceed with all due expedition and without any unnecessary

  delay.

  23.      The party presenting evidence at trial shall give notice to the other party the day

  before of the names of the witnesses who will be called to testify the next day and the

  order in which the witnesses will be called.

           EXHIBITS:

  24.      By September 1, 2020, the parties shall premark for identification all exhibits

  and shall exchange or, when appropriate, make available for inspection all exhibits to

  be offered, other than for impeachment or rebuttal, and all demonstrative aids to be

  used at trial.

  25.      The parties shall meet and confer regarding possible stipulations to the

  authenticity and admissibility of proposed exhibits by September 8, 2020.




                                                 4
Case 1:19-cv-00269-JAO-RT Document 65 Filed 09/27/19 Page 5 of 8                  PageID #: 421



  26.    By September 15, 2020, the parties shall file any objections to the admissibility

  of exhibits. Copies of any exhibits to which objections are made shall be attached to

  the objections.

  27.    The original set of exhibits and two copies (all in binders) and a list of all

  exhibits shall be submitted to the Court the Thursday before trial.

         DEPOSITIONS:

  28a.   By September 8, 2020, the parties shall serve and file statements designating

  excerpts from depositions (specifying the witness and page and line referred to) to be

  used at trial other than for impeachment or rebuttal.

    b.   Statements counter-designating other portions of depositions or any objections

  to the use of depositions shall be served and filed by September 15, 2020.

         TRIAL BRIEFS:

  29.    By September 15, 2020, each party shall serve and file a trial brief on all

  significant disputed issues of law, including foreseeable procedural and evidentiary

  issues, setting forth briefly the party's position and the supporting arguments and

  authorities.

         PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW:

  30.    Each party shall serve and file proposed findings of fact and conclusions of law

  by September 15, 2020.

  OTHER MATTERS:

  A Phone Status Conference is set for December 13, 2019 at 10:00 a.m. before

  Magistrate Judge Rom A. Trader.


                                               5
Case 1:19-cv-00269-JAO-RT Document 65 Filed 09/27/19 Page 6 of 8                               PageID #: 422



         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, September 27, 2019.




                                                  /s/ Rom A. Trader
                                                  Rom A. Trader
                                                  United States Magistrate Judge




 Civ. No. 19-00269 JAO-RT; Sandra L. Demoruelle, vs. William A. Kucharski, et al.,; Rule 16 Scheduling Order




                                                       6
Case 1:19-cv-00269-JAO-RT Document 65 Filed 09/27/19 Page 7 of 8   PageID #: 423




              PREAPPROVED NOTICE TO PRO SE LITIGANTS
                 (REQUIRED PURSUANT TO LR99.56.2)
                                  (Revised 4/2016)



      Defendant(s) may or have moved for summary judgment pursuant
 to Federal Rules of Civil Procedure 56, or to dismiss the case
 for failure to exhaust prison administrative remedies pursuant to
 Rule 12(b). Notice must be provided to pro se prisoners
 regarding the requirements for opposing such motions at the time
 they are filed. See Woods v. Carey, 684 F.3d 934, 936 (9th Cir.
 2012). Local Rule LR99.56.2 requires the moving party to file a
 separate notice that advises pro se prisoners in ordinary,
 understandable language of the requirements for opposing such
 motions. Plaintiff is hereby NOTIFIED of his or her opportunity
 to develop a record in response to either type of motion. See
 Wyatt v. Terhune, 315 F.3d 1108, 1120 n.14 (9th Cir. 2003)
 (requiring notice to pro se prisoners of opportunity to develop
 record to oppose Rule 12(b) motions to dismiss for failure to
 exhaust administrative remedies); Rand v. Rowland, 154 F.3d 952,
 960 (9th Cir. 1998) (en banc) (requiring notice be given to pro
 se prisoners of the opportunity and requirements to oppose
 motions for summary judgment).


       Rule 56 explains what you must do to oppose motions for
 summary judgment or motions to dismiss for failure to exhaust
 administrative remedies.   Generally, judgment must be granted
 when there is no genuine issue of material fact - that is, if
 there is no real dispute about any fact that would affect the
 result of your case, the party moving for summary judgment or to
 dismiss for failure to exhaust is entitled to judgment as a
 matter of law.


       When a party you are suing makes a motion for summary
 judgment or to dismiss for failure to exhaust administrative
 remedies that is properly supported by declarations (or other
 sworn testimony), you cannot simply rely on what your complaint
 says. You must set forth specific facts in declarations,
 depositions, answers to interrogatories, or authenticated
 documents, as provided in Rule 56(c), contradicting the facts
 shown in the defendant’s declarations and documents and showing
 that there is a genuine issue of material fact for trial. If you
Case 1:19-cv-00269-JAO-RT Document 65 Filed 09/27/19 Page 8 of 8   PageID #: 424




do not submit your own evidence in opposition, summary judgment,
if appropriate, may be entered against you. If summary judgment
is granted, your case will be dismissed and there will be no
trial.


     All parties, pro se or not, must comply with the Local Rules
for the District of Hawaii. Local Rule LR56.1 sets out the local
requirements for summary judgment motions and oppositions to such
motions. To oppose a motion, you must file a concise statement
that accepts the moving parties’ concise statement, or sets forth
the material facts to which you contend there is a genuine issue
necessary to be litigated. When preparing your separate concise
statement, you must reference only the material facts that are
absolutely necessary for the court to determine the limited
issues presented in the motion for summary judgment (and no
others), and each reference shall contain a citation to a
particular affidavit, deposition, or other document that supports
your interpretation of the material fact. Documents referenced
in the concise statement shall not be filed in their entirety.
Instead, you shall extract and highlight only the relevant
portions of each referenced document. Photocopies of extracted
pages, with appropriate identification and highlighting will be
adequate. The concise statement shall be no longer than five (5)
pages.


     When resolving motions, the court has no independent duty to
search and consider any part of the court record not otherwise
referenced in the separate concise statement. If necessary, you
may request further guidance from the court regarding the
requirements of Fed. R. Civ. P. 56 and LR 56.1.
